Citation Nr: 9916887	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran's income was properly calculated in 
terminating his VA improved pension benefits effective 
September 1, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1957.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1996 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A notice of disagreement was received in January 
1997.  A statement of the case was issued in March 1997.  A 
substantive appeal was received from the veteran in May 1997.  
A hearing was scheduled to be held before a member of the 
Board in Washington, D.C. in April 1999 but the veteran 
failed to report.


FINDINGS OF FACT

1.  In March 1995, the veteran was awarded nonservice-
connected pension benefits (also known as "improved death 
pension benefits"), effective in December 1994.  The RO's 
decision to award pension was premised, in part, on the fact 
that he had no income.  

2.  In August 1996, the veteran was awarded disability 
benefits from the Social Security Administration (SSA) in the 
amount of $563 per month, and at that time received a lump 
sum retroactive payment in the amount of $2,252.  

3.  This award changed the veteran's annual income, as of 
August 1996, to $8,445.  This amount was greater than the 
then maximum annual pension rate, $8,246, allowed by law for 
a veteran with no dependents.


CONCLUSION OF LAW

In August 1996, the appellant's annual income was $8,445, and 
his improved pension benefits were properly terminated 
effective September 1, 1996.  38 U.S.C.A. § 1521 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.23, 3.272, 3.273, 3.660 (1998); 
VA Manual M 21-1, Part 1, Appendix B, Change 20 (March 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim is well-grounded.  The Board is satisfied that all 
relevant facts regarding this claim have been properly 
developed to the extent indicated by law and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Murphy v Derwinski, 1 Vet.App. 78 (1990).

The record reflects that the RO granted the veteran's claim 
for nonservice connected death pension benefits in March 
1995, effective December 1, 1994.  In its March 1995 award 
letter, the RO informed the veteran that his award was based 
on his income at the time, and he had previously indicated 
that he had no income since 1993.   

In September 1996, the veteran submitted a copy of an August 
1996 award letter from the SSA, and based on the information 
contained in these documents, the RO, in a September 1996 
letter, terminated the veteran's pension award effective 
September 1, 1996 as it was determined that his income 
exceeded the maximum pension rate allowed at that time.  The 
veteran contends that his award should not have been 
terminated.

It is noted that VA improved pension is not payable to a 
veteran whose annual income exceeds the limitations set forth 
in 38 U.S.C.A. § 1521.  The maximum pension rate is 
established pursuant to this law, and effective from December 
1, 1995, the established annual rate (income limitation) for 
a veteran with no dependents was $8,246.  See VA Manual M 21-
1, Part 1, Appendix B, Change 20 (March 7, 1996).

Generally, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which they are received unless specifically excluded under § 
3.272.  38 C.F.R. § 3.271 (1998).  For the purpose of 
determining entitlement to VA improved pension benefits, the 
monthly rate of pension payable to a beneficiary is computed 
by reducing the beneficiary's applicable maximum pension rate 
by the beneficiary's countable income on the effective date 
of entitlement and dividing the remainder by twelve (12). 
38 C.F.R. § 3.273(a) (1998).  Whenever there is a change in a 
beneficiary's amount of countable income the monthly rate of 
pension payable shall be computed by reducing the 
beneficiary's applicable maximum annual pension rate by the 
beneficiary's new amount of countable income on the effective 
date of the change in the amount of income, and dividing the 
remainder by 12.  38 C.F.R. § 3.273(b)(2) (1998).  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (1998).

From a review of the evidence, it is clear that in August 
1996, the veteran received a lump sum retroactive award 
payment of $2,252 from SSA (see the August 1996 letter from 
SSA and a report of contact with the veteran dated in 
September 1996).  Further, beginning in September 1996, he 
was to begin receiving monthly payments of $563. 

For VA improved pension purposes, these amounts changed the 
veteran's annual income to $8,445 in August 1996.  See 
38 C.F.R. § 3.273(b) (1998).  This income amount was an 
amount warranting the termination of the veteran's pension 
(as noted, the established annual rate at the time was 
$8,246).  It is noted that the veteran has apparently argued 
(see the VA Form 646 submitted by his representative in 
February 1999) that the lump sum payment received from SSA 
should not be counted as income.  However, as noted above, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which they 
are received unless specifically excluded under 38 C.F.R. 
§ 3.272, and such lump sum payments are not excluded.  Id.

In sum, as the veteran's countable annual income exceeded the 
maximum annual rate (income limitation) in August 1996 for a 
veteran with no dependents, his benefits were properly 
terminated at that time.  Termination of his pension 
effective September 1, 1996, was proper.  See 38 C.F.R. 
§ 3.660(a)(2) (1998).  

The law and the facts support the RO's decision.  The 
veteran's pension was properly terminated due to excessive 
income, and since the preponderance of the evidence is 
against his claim, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

